HENDERSON, Justice
(specially concurring).
As I am unable to sift out the germane from the ungermane in the majority opinion regarding the standard of proof and the review thereof interwoven throughout the writing,' and as I believe that it is vital that a clear picture evolve from this litigation, I am compelled to write specially.
FIRST
The mother’s parental rights concerning three children were terminated on March 15, 1982. On appeal, this Court reversed the Dispositional Order and remanded the case for findings of fact and conclusions of law based upon a standard of clear and convincing evidence. This pertained to the Dispositional Order only. Matter of S.L., 330 N.W.2d 528 (S.D.1983); Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982). There was no appeal on the Adjudicatory Order. I have reached back and reviewed the briefs and showing of the mother, State, and children in S.L., 330 N.W.2d 528, and not one hint or advocacy was ventured concerning the fact that these children were Indian children and that L.B. was an Indian mother. It is little wonder that this Court sent the case back under a clear and convincing standard of proof.
SECOND
Upon remand, the trial court formally entered Findings of Fact, Conclusions of Law, and Order terminating the mother’s rights based upon a standard of reasonable doubt. This standard was used because the trial court found that the mother was *435one-half blood Indian and eligible for membership in the Standing Rock Tribe. The trial court further found that this case involves Indian children and the mandates of the Indian Child Welfare Act must be complied with. A standard of proof beyond a reasonable doubt is required for termination of parental rights to an Indian child. See Matter of K.A.B.E., 325 N.W.2d 840, 843-44 (S.D.1982); 25 U.S.C.A. § 1912(f) (Supp.1981).
THIRD
Notice of these proceedings was given to the Standing Rock Indian Tribe, with which the mother had affiliation, advising the Tribe of its rights to intervene in the State action or to request a transfer to the children’s tribal court. The Standing Rock Tribe elected to neither intervene nor request a transfer. Thus, the matter continued in state court. It appears, therefore, that the Indian Child Welfare Act, and the burden of proof thereunder, was complied with and met, and the clear and convincing standard of proof, with respect to the termination of parental rights in these Indian children, is inapposite.